Case 2:18-cv-11491-TGB-APP ECF No. 40, PageID.1034 Filed 11/17/20 Page 1 of 8




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION


   JUANITA VAUGHN,                                  2:18-CV-11491-TGB

                      Plaintiff,

           vs.                                ORDER DENYING MOTION
                                              FOR RECONSIDERATION
   DAWN FOOD PRODUCTS, INC.,

                      Defendant.


           This matter is before the Court on Plaintiff Juanita Vaughn’s

   September 8, 2020 motion for reconsideration (ECF No. 38) of the
   Court's August 25, 2020 Order (ECF No. 36) granting Defendant

   Dawn Food Products, Inc.’s motion for summary judgment (ECF

   No. 27). For the reasons set forth below, it is ordered that Plaintiff's

   motion is DENIED.

      I.     Analysis

           The Court may grant a motion for reconsideration if the
   movant satisfactorily shows that: (1) a palpable defect misled the

   parties and the Court; and (2) correcting the defect would result in

   a different disposition of the case. E.D. Mich. L.R. 7.1(h)(3). A defect
   is palpable if it is “obvious, clear, unmistakable, manifest, or plain.”

   Olson v. Home Depot, 321 F. Supp. 2d 872, 874 (E.D. Mich. 2004).

   “[A] motion for reconsideration is not properly used as a vehicle to
                                      1
Case 2:18-cv-11491-TGB-APP ECF No. 40, PageID.1035 Filed 11/17/20 Page 2 of 8




   re-hash old arguments or to advance positions that could have been

   argued earlier but were not.” Smith v. ex rel. Smith v. Mount

   Pleasant Pub. Sch., 298 F. Supp. 2d 636, 637 (E.D. Mich. 2003).

         Plaintiff seeks reconsideration of only a part of the Court’s
   Order: she argues that the Court’s findings regarding her race

   discrimination and hostile work environment claims under Title

   VII and the Michigan Elliott-Larsen Civil Rights Act (“ELCRA”)
   were defective. First, she says the Court incorrectly found that she

   failed to exhaust her administrative remedies. Second, she points

   out that ELCRA does not require exhaustion, and therefore it was
   palpable error to dismiss her ELCRA race discrimination and

   hostile work environment claims even if her Title VII claims were

   not exhausted. The Court will address each topical set of claims

   separately.

            a. Race discrimination

         A prima facie case of race discrimination under Title VII
   requires showing that Plaintiff (1) was a member of a protected

   class, (2) was qualified for the position, (3) suffered an adverse

   employment action, and was (4) “treated differently than similarly

   situated non-protected employees.” Newman v. Fed. Express Corp.,

   266 F.3d 401, 406 (6th Cir. 2001). The analysis under ELCRA is the

   same. See, e.g., In re Rodriguez, 487 F.3d 1001, 1007 (6th Cir. 2007).



                                     2
Case 2:18-cv-11491-TGB-APP ECF No. 40, PageID.1036 Filed 11/17/20 Page 3 of 8




         The Court addressed Plaintiff’s race discrimination claim on

   the merits, finding that she could not establish element four

   because she could not identify a “similarly situated employee who

   was given more favorable treatment.” ECF No. 36, PageID.977. She
   therefore failed to make a prima facie case of race discrimination.

   Even if she had, the Court found that she did not present any

   rebuttal     evidence     to    counter        Defendant’s     proffered
   nondiscriminatory reasons for its actions. Id. Additionally,

   Defendant did not raise an exhaustion defense regarding Plaintiff’s

   race discrimination claims. Therefore, the Court’s findings on this
   claim under both Title VII and ELCRA had nothing to do with

   exhaustion. Plaintiff has not identified any other “palpable defect”

   in the Court’s analysis. Summary judgment on these claims will not

   be reconsidered.

              b. Hostile work environment

         To bring a claim under Title VII for a hostile work
   environment,    a   plaintiff   must   first   exhaust   all   available

   administrative remedies. Randolph v. Ohio Dep't of Youth Servs.,

   453 F.3d 724, 731 (6th Cir. 2006). Then, she must demonstrate that

   “(1) [she] is a member of a protected class; (2) was subjected to

   unwelcome harassment; (3) the harassment was based on plaintiff's

   protected status; (4) the harassment was sufficiently severe or

   pervasive to affect a term, condition, or privilege of employment;

                                     3
Case 2:18-cv-11491-TGB-APP ECF No. 40, PageID.1037 Filed 11/17/20 Page 4 of 8




   and (5) the employer knew or should have known about the

   harassing conduct but failed to take corrective or preventative

   actions.” Fullen v. City of Columbus, 514 Fed. App’x 601, 606–07

   (6th Cir. 2013). If she makes out a prima facie case of
   discrimination, under the McDonnell–Douglas framework the

   burden    then    shifts   to   the   defendant    to   articulate   a

   nondiscriminatory reason for its actions. Chen v. Dow Chemical Co.,
   580 F.3d 394, 400 (6th Cir. 2009). Once Defendant does so, the

   burden returns to Plaintiff to establish that Defendant’s proffered

   reason(s) for its adverse employment decision(s) were pretextual.
   Id. Again, the analysis under ELCRA on the merits of the claim is

   the same. See, e.g., In re Rodriguez, 487 F.3d at 1007-08. Plaintiff

   acknowledges this in her brief. ECF No. 38, PageID.1010. ELCRA

   does not have an exhaustion requirement, but instead has a three-

   year statute of limitations on filing a claim. Womack Scott v. Dep't

   of Corr., 630 N.W.2d 650, 653-55 (Mich. Ct. App. 2001).
         Plaintiff says it was palpable error not to find that she had, in

   fact, exhausted her administrative remedies with regards to her

   Title VII hostile work environment claim. She then points to her

   March 25, 2019 EEOC claim, one of three that she filed against her

   employer, as evidence that she did raise a hostile work environment

   claim sufficient to satisfy exhaustion. ECF No. 38, PageID.998-



                                     4
Case 2:18-cv-11491-TGB-APP ECF No. 40, PageID.1038 Filed 11/17/20 Page 5 of 8




   1008.1 However, what Plaintiff says next is that this claim raised

   an issue of “retaliation,” and that she therefore “fulfilled her duty

   to exhaust administrative remedies relative to her retaliation

   claim.” ECF No. 38, PageID.999. But the Court thoroughly
   considered her retaliation claim elsewhere in its order, and

   Defendants did not challenge retaliation on exhaustion grounds.

   ECF No. 36, PageID.991-92. Given the introduction of Plaintiff’s
   motion, Plaintiff does not even seem to be seeking reconsideration

   of the Court’s finding related to retaliation. ECF No. 38,

   PageID.996. The question here is whether she sufficiently
   exhausted a hostile work environment claim. The Court’s finding

   on that issue involved a thorough analysis of her February 7, 2018

   EEOC claim, which the Court found to not have sufficiently alleged

   a hostile work environment. ECF No. 36, PageID.980. Raising the

   March 25 retaliation EEOC claim does not present evidence that

   the Court’s analysis of the February 7 EEOC claim was palpably
   incorrect.

         If Plaintiff somehow means to say that the March 25, 2019

   EEOC claim should have been considered as alleging a hostile work


   1Plaintiff writes that this EEOC claim is from “March 14, 2019.”
   ECF No. 38, PageID.999. But the cited reference and all other ref-
   erences to this document indicate the date of filing was March 25.
   The Court assumes this was a typographical mistake and that
   there is no March 14 claim.
                                     5
Case 2:18-cv-11491-TGB-APP ECF No. 40, PageID.1039 Filed 11/17/20 Page 6 of 8




   environment in addition to retaliation, such that it meets the

   administrative exhaustion requirements, the time for this

   argument has passed. Plaintiff failed to discuss exhaustion at all in

   her Response to the motion for summary judgment, even though
   Defendant had raised it as an affirmative defense in their motion.

   Resp. to Mot. for Summ. J., ECF No. 30. By attaching the March

   25, 2019 EEOC complaint for the first time now, and asking the
   Court to review its language, Plaintiff attempts to “advance

   positions that could have been argued earlier but were not,” which

   is not permitted in a motion for reconsideration. Smith, F.Supp.2d
   at 637. This argument is therefore not properly before the Court

   and cannot be considered.

         Plaintiff further argues that ELCRA does not have an

   exhaustion requirement, and that therefore it was palpable error to

   dismiss the ELCRA hostile work environment claim on exhaustion

   grounds. Plaintiff is correct that ELCRA does not have an
   exhaustion requirement. Rogers v. Bd. of Educ. of Buena Vista Sch.,

   2 F.3d 163, 168 (6th Cir. 1993). However, to succeed on this motion,

   Plaintiff must not only show a defect, but also that said defect

   “would result in a different disposition of the case.” E.D. Mich. L.R.

   7.1(h)(3). Assuming Plaintiff could articulate a prima facie hostile

   work environment claim, Defendant’s articulated legitimate non-

   discriminatory reasons for their actions towards Plaintiff were

                                     6
Case 2:18-cv-11491-TGB-APP ECF No. 40, PageID.1040 Filed 11/17/20 Page 7 of 8




   nevertheless carefully considered by the Court. ECF No. 36,

   PageID.977-79. The Court concluded that Plaintiff did not offer any

   rebuttal evidence as required under McDonnell-Douglas to allow

   the Court to find discriminatory intent. Id. Even if the Court were
   to reconsider the ELCRA hostile work environment claim, it would

   come to the same conclusion: Plaintiff did not show that

   Defendant’s reasons for transferring her to a new position, and then
   eventually eliminating that position, were a pretext for any kind of

   discrimination. Therefore, this argument also fails.

         Lastly, Plaintiff says it was palpable error to consider the
   exhaustion argument at all because it was not raised in a 12(b)(6)

   motion. ECF No. 38, PageID.1008-10. Certainly, the “[f]ailure to

   plead an affirmative defense in the first responsive pleading to a

   complaint generally results in a waiver of that defense.” Horton v.

   Potter, 369 F.3d 906, 911 (6th Cir. 2004) But Defendants raised this

   affirmative defense in their Answer, which was their first

   responsive pleading. ECF No. 26, PageID.199. They then relied

   upon it in their motion for summary judgment. ECF No. 27,

   PageID.226. Courts may properly evaluate the affirmative defense
   of failure to exhaust at the summary judgment stage. See, e.g.,

   Wrobbel v. Int'l Bhd. of Elec. Workers, Local 17, 638 F. Supp. 2d

   780, 793 (E.D. Mich. 2009); Burnett v. Transit Auth. of Lexington-

   Fayette Urban Cty. Gov't, 981 F. Supp. 2d 630, 633 (E.D. Ky. 2013);

                                     7
Case 2:18-cv-11491-TGB-APP ECF No. 40, PageID.1041 Filed 11/17/20 Page 8 of 8




   Flagg v. Staples the Office Superstore E., Inc., 138 F. Supp. 3d 908,

   914 (N.D. Ohio 2015). There is no requirement that an affirmative

   defense must be put forward in a 12(b)(6) motion before it is

   considered in a summary judgment motion, and none of the cases
   that Plaintiff cites support that proposition. ECF No. 38,

   PageID.1008-09.

      II.     Conclusion
            Plaintiff has not demonstrated any palpable defect in the

   Court’s evaluation of her race discrimination claims under Title VII

   and ELCRA. She raises new arguments in support of her Title VII
   hostile work environment claim that may not be considered at this

   stage. Finally, she does not demonstrate any error in evaluating her

   ELCRA hostile work environment claim that would lead to a

   different outcome. For these reasons, Plaintiff’s Motion for

   Reconsideration is DENIED.

      IT IS SO ORDERED.


    Date: November 17, 2020 s/Terrence G. Berg
                            TERRENCE G. BERG
                            UNITED STATES DISTRICT JUDGE




                                     8
